Achor, J.
Petitioner has filed a paper pro se which purports to be an appeal from the dismissal of a proceedings in error coram nobis filed in the Randolph Circuit Court. That paper is inadequate in almost every particular to present any issue.
The paper filed is not accompanied by a certified transcript of the record in the proceedings from which petitioner appeals. True, he filed a petition in forma pauperis for such transcript. This, however, was properly denied for the reason that since the state has created the office of public defender to represent pauper prisoners after the regular time for appeal in the course of ordinary proceedings has expired, the prisoner is not entitled to a transcript of the record at public expense, but such record must be obtained through the public defender as provided by statute. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Bratton v. State (1956), 235 Ind. 427, 134 N. E. 2d 218.
*448*447Where, as here, a convict chooses to represent himself rather than avail himself of representation by *448the public defender, he must accept the consequences which result from inadequate representation. State ex rel. Fulton v. Schannen (1946), 224 Ind. 55, 64 N. E. 2d 798.
The purported appeal is therefore dismissed.
Bobbitt, C. J., Arterburn, Emmert & Landis, JJ., concur.
Note.—Reported in 151 N. E. 2d 298.